Citation Nr: 1403600	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-40 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

4.  Entitlement to an increased, compensable rating for scar, left index finger, residual of laceration.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to February 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

During the course of the Veteran's appeal, in an August 2010 rating decision, the RO granted service connection for bronchitis and tinnitus.  As this represents a full grant of these issues previously on appeal, they are no longer before the Board.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through April 2012, after the last adjudication of the claims.  However, as these records are cumulative or not pertinent to the claims herein decided, remand for initial RO consideration of these records is not warranted.

The issues of entitlement to service connection for COPD and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of either ear as defined in VA law and regulations.

2.  The Veteran's scar, left index finger, residual of laceration, is superficial, is not tender or painful, is of an area of less than 929 square centimeters, and is not productive of limitation of range of motion.



CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for a compensable rating for scar, left index finger, residual of laceration, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.118, Diagnostic Codes 7801-7805 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2009 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection and the claim for increased rating.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the May 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. The Veteran was also provided with a VA examination as to the nature and etiology of the claimed hearing and examination to determine the nature and severity of his scar of the left index finger. As the scar examination was based on review of the Veteran's symptoms and complaints and discusses his disability in relation to the pertinent rating criteria, it is adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims herein decided on appeal are thus ready to be considered on the merits.

II.  Service Connection for Hearing Loss Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes organic disease of the nervous system. See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  

There are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As an initial matter, the Board notes that the Veteran does not report hearing loss stemming from his engagement in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

The Veteran contends that he has bilateral hearing loss due to his in-service noise exposure, including aircraft engine noise, auxiliary power units, generators, and catapult/arresting hook sounds.  

Here, the Veteran's service treatment records are unremarkable for hearing loss.  While the Veteran underwent audiometric testing frequently, none of the test results disclose the presence of hearing loss  or hearing loss disability.  On entrance examination in February 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
15
10
5
5
10

The Veteran underwent periodic audiological examinations April 1985, August 1987, September 1988, August 1989,  August 1990, April 1991, April 1993, September 1993, May 1994, March 1995, April 1996, June 1997,  July 1998, June 1999, September 2000, February 2003, and October 2003.  These examinations disclosed normal hearing acuity.  On audiological examination in October 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
5
5
20
15

Following service, on VA examination in June 2010, the examiner indicated that he reviewed the entire claims file.  It was noted that the Veteran's last audio examination was in 2003.  

The Veteran reported that he had been exposed to noise as a result of his duties as an aviation structural mechanic, including aircraft engine noise, auxiliary power units, generators, and catapult/arresting hook sounds.  He reported no post-military noise exposure.  He denied any history of head or ear trauma during service.  He reported that he experienced decreased hearing in both ears.  On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
5
5
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

A diagnosis of bilateral normal to mild sensorineural hearing loss was assigned.  The examiner opined that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of service due to exposure to engine/aircraft noises in service.  In so finding, the examiner noted that the effect of noise is cumulative and sometimes does not manifest early.

In this case, the above-cited testing results do not establish a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  Hence, the Veteran does not have a bilateral hearing loss disability for VA purposes.  The test results are controlling and clearly more probative than his lay evidence. 

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   Furthermore, the Board finds the Veteran's statements concerning his noise exposure and decreased hearing are credible.  But, there is a difference between hearing loss and hearing loss disability.  We believe that the Court has given excellent guidance in this matter. The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).   However, VA regulations establish when such hearing loss reaches the level of disability.  Since the existence of hearing loss disability requires certain specific testing, the appellant is not competent to establish that he has disability as distinguished from just hearing loss.

Without a current disability, discussion of the remaining criteria for service connection is not warranted.  The BGoard accepts that the appellant has sensorineural hearing loss and that a professional has linked the loss to service.  However, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).
 
To the extent that the Veteran reports that he has a disability, we find that the results of the audiomentric examinations are far more probative and credible than lay evidence.

For this reason, the Board finds that the claim for service connection must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the preponderance of the evidence is against the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).

	III.  Increased Rating for Scar	

The Veteran contends that he is entitled to a compensable rating for his service-connected scar of the left index finger, residual of laceration.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). As discussed below, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's scar of the left index finger, residual of laceration, is assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Veteran filed the current claim for increase in April 2009.  There has been a change to the criteria for rating disabilities of the skin prior to the Veteran's claim. See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  These changes were effective October 23, 2008 and apply to all claims filed after this date. Id.

The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.  
  
The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 1 under Diagnostic Code 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

The revised Diagnostic Code 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear covering an area of at least 6 square inches (39 square centimeters) but less than 12 square inches.  The revised Diagnostic Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear covering an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804.

A March 2009 medical certificate notes a diagnosis of hypertrophic scar, though the location of the scar is not identified.  The Board notes that the Veteran is also service-connected for scars of the chest and left forearm.  

The pertinent evidence of record consists mainly of a May 2009 VA examination.  The examiner noted that there was no scarring of the head, face or neck.  The Veteran indicated that the etiology of the scar was a lacerated wound from a glass shard bottle.  There was no pain or skin breakdown. The location of the scar was on the radial side volar aspect of the left index finger.  The scar measured .1 by 4 centimeters.  There was no tenderness on palpation, adherence to underlying tissue, resulting limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  A diagnosis of healed lacerated wound scar, radial aspect of the left index finger, was assigned.  

In an October 2009 written statement, the Veteran indicated that this scar, along with the service-connected keloid scar of the chest was hypertrophic, itchy, and painful.  

While VA outpatient treatment records include an April 2010 dermatology consult, the Veteran only discussed the keloid scar of the suprasternal area.  Keratosis pilaris of the upper arms was also noted.  

Here, the Board finds that a compensable rating for the service connected scar, left index finger, residual of laceration, is not warranted. 

The scar is shown not to be deep because the underlying tissue is not affected.  As noted on the May 2009 VA examination, there was no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation or edema, and it was noted that the scar was well-healed.  As such, the Board finds that a compensable rating under Diagnostic Code 7801 is not warranted.

As regards Diagnostic Code 7802, the Board notes that the index finger scar does not cover an area of 144 square inches (929 square centimeters) or greater.  As such, a compensable rating under this diagnostic code is also not warranted. 

Under Diagnostic Code 7804, a 10 percent rating is warranted for a painful or unstable scar.  In this case, the Veteran has indicated that the scar is painful; however, the scar was not productive of pain on VA examination in May 2009, and the examiner indicated that there no frequent loss of covering of the skin over the scar.  The Board finds these objective findings, prepared by a skilled, neutral physician, more probative than his lay evidence. 

Evaluation under Diagnostic Code 7805 is also not warranted because there are no factors for consideration other than those indicated in the above-listed rating criteria. The area is not productive of any limitation of motion or neurological impairment or any other impairment uniquely addressable under rating codes other than those indicated for rating of scars.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's scar, left index finger, residual of laceration, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a compensable rating for the left index scar is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an increased, compensable rating for scar, left index finger, residual of laceration is denied.


REMAND

The Board finds that additional development on the claims for service connection for COPD and sleep apnea is warranted.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As regards the claim for service connection for COPD, the Veteran contends that service connection for this disability is warranted, as he was exposed to various hazards and pollutants during service, including aircraft thinner, isocyanate, sealants, and polyurethane paints. 

The Board notes that the Veteran's post-service treatment records include a medical certificate from Dr. P. noting diagnoses of COPD and chronic bronchitis.  A June 2009 statement from Dr. R. notes that the Veteran had mild restrictive ventilator problems probably related to his being overweight as well as from work exposure to aircraft maintenance.  

In February 2010, VA sought an opinion as to the etiology of the Veteran's bronchitis.  The examining physician opined that the Veteran's chronic bronchitis was at least as likely as not caused by or related to his duties as an aircraft mechanic and aircraft maintenance painter during service.  The examiner did not discuss the COPD.

The RO granted service connection for bronchitis in an August 2010 rating decision.  While the Veteran has undergone examination in April 2010 and January 2012 to evaluate the severity of his bronchitis, these reports do not indicate whether a diagnosis of COPD is appropriate as distinct from bronchitis, and if so, whether the Veteran's COPD is related to service.

As regards the claimed sleep apnea, the Veteran contends that this disability is secondary to his service-connected hypertension or sinus bradycardia.  He has submitted a number of medical articles discussing links between these disabilities and sleep apnea.

The Veteran's claims file was reviewed in February 2010 for opinion on the etiology of the claimed sleep apnea.  That examiner determined that the Veteran's sleep apnea is less likely as not caused by or a result of hypertension. In so finding, she noted that studies conclude that it is sleep apnea which can result in hypertension, and not the other way around. She also commented that sleep apnea may result in bradycardia, and is not an etiology of obstructive sleep apnea.  However, she did not provide an opinion as to whether the Veteran's sleep apnea is aggravated by any service-connected disability, to include hypertension and sinus bradycardia.  

Furthermore, the Veteran has submitted a number of lay statements from fellow service members and his wife indicating that his sleep apnea first manifest in service with symptoms such as snoring and difficulty breathing.  However, the February 2010 VA examiner did not provide an opinion as to whether the Veteran's sleep apnea had its onset in service or is otherwise directly related to service.

The Board finds that additional medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion.  The examiner should clearly indicate whether a diagnosis of COPD, or any other pulmonary/respiratory disorder outside of bronchitis, is appropriate.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that COPD or sleep apnes was aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disease, to specifically include hypertension, sinus bradycardia, and bronchitis.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

2. Then, the RO/AMC should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


